Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Response to Amendment

This action is in response to the amendment filed on 05/04/2021. Claims 1-20 are presently pending.

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been fully considered, but they are not persuasive.

Applicant argues that none of the prior art of record teaches the newly amended recitation (the only argument presented by the Applicant) “wherein the calibration signals of the third wireless device are not audio”.

Examiner respectfully disagrees. Isaac discloses a method and system for calibrating signals (audio/ RF) of devices in a Local Area Network (LAN, e.g. home/ car), whereby the wireless transceiver and the processor are configured to transmit and to receive to calibrate signals of a third wireless device (Page 1, lines 20-24; Page 2, line 11 through page 5, line 13).

Isaac further discloses that the calibrating signals (Fig. 1, 32, 34) are radio frequency signals (not audio) as disclosed on page 4, line 24 through page 5, line 13).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims  1, 3, 5-6, 8, 10-11, 13, 15-16, 18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fitzgerald, USPN 6,564,056 (hereinafter “Fitzgerald”) in view of Walter et al., USPGPUB 2004/0125781 (hereinafter “Walter”), further in view of Isaac et al., WO 2006/086094 (hereinafter “Isaac”).

Regarding claim 1, Fitzgerald discloses a home wireless hub  (Figs. 1,2, 100; Col. 3, lines 8-35) comprising:
a wireless transceiver (200); and
a processor (210); and
the wireless transceiver and the processor are configured to wirelessly register a plurality of wireless devices with the home wireless hub (Col. 6, lines15-43), wherein the plurality of wireless devices includes at least one cell phone (130, 122; phones connected to cellular networks, and cell phones; Col. 1, lines 19-30; Col. 2, lines 66 through Col. 3, line 35), wherein the plurality of wireless devices are displayed to a user in a list, wherein a state of each of the wireless devices is tracked and the state indicates whether that wireless device is active and whether that wireless device is connected (Col. 6, lines 9-43; Col. 8, lines 10-24; Further details in Col. 7, lines 18 through Col. 8, line 61) ;
the processor is configured to control access of the plurality of devices, wherein the control of access includes restrictions for at least one of the wireless devices (Col. 7, line 29 through Col. 8, line 32); and
the wireless transceiver and the processor are configured to receive communications from the at least one cell phone, wherein the communications from the cell phone are utilized to establish restrictions and the communications initiate activation of one of the wireless devices (Via a user interface as disclosed in Fig. 4, and corresponding description).

Fitzgerald is not explicit in wherein the control of access includes time of day restrictions for at least one of the wireless devices, and wherein the communications from the cell phone are utilized to establish the time of day restrictions.

However, Walter discloses ma method, system, and computer program product for controlling access to a WLAN via an access point (Fig. 1), wherein the control of access includes time of day restrictions for at least one of the wireless devices (¶ [14]), and wherein the communications from the cell phone are utilized to establish the time of day restrictions (¶ [14]).

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system of Fitzgerald with Walter’s teaching in order to provide ability to control access via parameters based on business rules and operating requirements (See Walter: ¶¶ [4], [14] for motivation).

The system of Fitzgerald and Walter is silent on the wireless transceiver and the processor are configured to transmit and to receive from a second wireless device to calibrate signals of a third wireless device, wherein the calibration signals of the third wireless device are not audio.

However, Isaac discloses a method and system for calibrating signals (audio/ RF) of devices in a Local Area Network (LAN, e.g. home/ car), whereby the wireless transceiver and the processor are configured to transmit and to receive from a second wireless device to calibrate signals of a third wireless device (Page 1, lines 20-24; Page 2, line 11 are not audio (page 4, line 24 through page 5, line 13).

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system of Fitzgerald and Walter with Isaac’s teaching in order to provide ease of use by automatically self-adjusting/ orienting itself as the devices are added/ subtracted from the environment (home or car). See Isaac: page 1, lines 25-27 and page 4, lines 16-17 for motivation.

Regarding claim 3, the system of Fitzgerald, Walter, and Isaac discloses wherein the wireless transceiver uses WiFi (Walter: ¶ [26]).

Regarding claim 5, Fitzgerald discloses an interface for wired connection (204, 206) to a wired device, wherein the processor provides access for data transfer by the wired device (Col. 4, lines 12-40).

Claims 6, 8, and 10 recite similar features as those of claims 1, 3,  and 5, respectively, therefore, rejected the same.

The method of claims 11, 13, and 15 recite similar features as those of claims 1, 3,  and 5, respectively, effectuating the same, therefore, rejected the same.

The computer program product of claims 16, 18, and 20 recite similar features as those of claims 1, 3,  and 5, respectively, effectuating the same, therefore, rejected the same.


Claims  2, 7, 12, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fitzgerald in view of Walter, further in view of Isaac, in further view of Dharmaji et al., USPGPUB 2007/0140488 (hereinafter “Dharmaji”).

Regarding claims 2, 7, 12, and 17, the system of Fitzgerald, Walter, and Isaac is silent on wherein the control of access further includes restricting access to types of content for at least one of the wireless devices.

However, Dharmaji discloses a method, system, and computer program product wherein the control of access further includes restricting access to types of content for at least one of the wireless devices (¶¶ [115], [117]).

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system of Fitzgerald, Walter, and Isaac with Dharmaji’s teaching in order to further control access based on content attributes (See Dharmaji: ¶ [5] for motivation).

Claims  4, 9, 14, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fitzgerald in view of Walter, further in view of Isaac, in further view of Yan, USPGPUB 2006/0236408 (hereinafter “Yan”).

Regarding claims 4, 9, 14, and 19, the system of Fitzgerald, Walter, and Isaac is silent on  rules to control access are differentiated by a user out of a plurality of users.

However, Yan discloses a system, method, and computer program product for controlling access to resources and devices on a network where  rules to control access are differentiated by a user out of a plurality of users (¶¶ [7]-[8], Figs. 3-5 and 7 and corresponding descriptions, in particular ¶ [45]).

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system of Fitzgerald, Walter, and Isaac with Yan’s teaching in order to achieve granular control to devices/ resources for many users (See Yan: ¶ [10] for motivation).

Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Applicants are required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.
Holub, USPGPUB 2006/0280360 (hereinafter “Holub”) teaches a method and system for color calibration of rendering devices (Abstract, Figs. 1, 4C, ¶¶ [3], [6], [10], and as further detailed in Figs. 5-17).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843.  The examiner can normally be reached on Monday-Friday 8-7 ET flex.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES R MARANDI/Primary Examiner, Art Unit 2421